Title: To Benjamin Franklin from Jonathan Williams, Jr., 14 March 1778
From: Williams, Jonathan Jr.
To: Franklin, Benjamin


Dear and honored Sir
Nantes March 14. 1778.
I have recvd. your Favor of the 2d Instant recommending Mr. Fontevieux, who waits to hear from Paris to obtain Mr. Montieu’s Permission to embark in the Duchesse de Grammont.
I hear to day that Mr. Deane is recalled, and it is told as matter of Joy by those who seem best informed on the Subject; This Circumstance cannot affect me as to what relates to myself, because I endeavour to keep myself ready for examination at any time; but as I have been considered the person brought into action by Mr. Dean, ill natured Reflections may perhaps be made by his Enemies. If so, I trust these Freinds I honour and esteem will not allow their minds to be prejudiced against me, and I rely on your Freindship in not permitting any such Insinuation to be a Secret from me, for I value my Reputation equal with my life, and hope I shall always be able to support it with honour. I am ever Your dutifull and affectionate Kinsman
J Williams J

’Tis Strange I have no Account from Mr. C. I have not yet recvd. your answer to several of my last on interesting Subjects.

 
Addressed: A Monsieur / Monsr Franklin LLD / a / Passy
